PER CURIAM.
After the trial court adjudged appellant to be guilty of grand theft of an automobile, his counsel moved for judgment of acquittal on various grounds. The motion was denied. On appeal, appellant now contends that judgment of acquittal was mandated because the state never proved appellant’s specific intent to commit the crime. However, the issue now raised was not one of the grounds asserted before the trial court, and thus has not been preserved for appeal. For an issue to be preserved for appeal, it must be pre*983sented to the lower court and the specific legal argument or ground to be argued on appeal must be part of that presentation if it is to be considered preserved. Archer v. State, 618 So.2d 446, 448 (Fla.1993); Tillman v. State, 471 So.2d 32, 35 (Fla.1985).
AFFIRMED.
DAUKSCH and GOSHORN, JJ., and ORFINGER, M., Senior Judge, concur.